Press Release ROMA FINANCIAL CORPORATION ANNOUNCES FIRST QUARTER 2010 EARNINGS Robbinsville, New Jersey, April 23, 2010 – Roma Financial Corporation (NASDAQ GS: ROMA) (the “Company”), the holding company of Roma Bank, announced today its results of operation for the three months ended March 31, 2010.Net income attributable to Roma Financial Corporation for the three months ended March 31, 2010 was $1.6 million, or $.05 per common and diluted share, compared to $.9 million, or $.03 per common and diluted share, for the same period of the prior year. At March 31, 2010 the Company’s consolidated assets increased 4.4% to $1.4 billion compared to $1.3 billion at December 31, 2009, deposits increased 3.5% to $1.1 billion and equity increased to $217.5 million from $216.2 million at December 31, 2009. Peter A.
